Citation Nr: 0103648	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1945.  His separation documents reflect that he was 
awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO).

REMAND

The Board remanded this claim for further development in 
September 1999.  The RO was requested to obtain records of 
treatment accorded the veteran prior to his death in March 
1997, and all the records of any treatment afforded to the 
veteran at the Moak-Massengill Clinic.  The RO was further 
directed to proceed with all reasonable follow-up referrals 
that may be indicated by the inquiry.  The Board finds that 
the RO has not obtained all the requested records, and that 
it has not complied with direction to conduct further follow-
up where the record reflects other evidence/inquiry should be 
done.

First, records obtained per the September 1999 remand 
indicate that the veteran was treated at other medical 
facilities and by other health care providers.  While records 
of some of the referenced events from some of the health care 
providers and facilities are present in the claims file, not 
all of them are.  A review of the claims file reveals that 
the RO has not made independent requests for these records of 
other health care facilities and providers now identified.  
Moreover, it appears that the RO has not attempted to obtain 
any records of treatment accorded the veteran by VA.

For example, records from St. Dominic-Jackson Memorial 
Hospital note a history of prior cerebrovascular accident and 
prior myocardial infarction-the most recent event occurring 
earlier in the same month the veteran died.  Similarly, 
records from Joe S. Moak, M.D. and Edward S. Moak, M.D. are 
also present and indicate, inter alia, that the veteran was 
treated for a myocardial infarction in early March 1997 at 
King's Daughter's Hospital, in Brookhaven, Mississippi.  
Earlier records of Drs. Moak further note that the veteran 
was treated by a Dr. Frank, who in the past expressed the 
opinion that the veteran may have had mild hypertension.  In 
addition, the record presents an apparent contradiction in 
that a response from the Moak-Massengill Clinic indicates 
that the veteran had not been seen in the clinic since 
approximately 1995.  Yet, clinical reports from the Moak-
Massengill Clinic are present in the claims file, dated from 
October 1993 to March 1997.  Finally, the appellant 
indicated, in a March 2000 statement, that the veteran had 
been treated by Dr. Massengill from 1946 to 1957.  She stated 
that these records had been placed in storage and that, 
following Dr. Massengill's death, Drs. Moak purchased the 
practice.  The RO has not made an attempt to obtain these 
records, or to explain the contradiction in Moak-Massengill 
Clinic's response.

Second, the appellant has submitted two medical expert 
statements.  An undated statement from F. Lee Neal, Jr., M.D. 
P.A., reflects the opinion that "[c]ardiomegaly can be a 
direct result/complication of hypertension."  A November 
1993 statement proffered by Dr. Edward Moak posits a 
diagnosis of a neuro-psychological disability, identified as 
anxiety and "probable post-traumatic stress," related to 
active service and an etiological relationship between that 
disability and the veteran's hypertension and circulatory 
disease.  This statement was of record previously, but the 
appellant and her representative refer to it in support of 
their claim for service connection for the veteran's cause of 
death, and the appellant submitted a copy with her June 1998 
notice of disagreement.  The RO did not request records of 
Dr. Neal, Jr.; clarification from either Dr. Neal, Jr. or Dr. 
Moak of their opinions-particularly from Dr. Moak, in light 
of the veteran's death; or perform any other follow-up.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  It is error for the Board to fail to insure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is further required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case must again be REMANDED for the 
following:

1.  The RO should again request that the 
appellant identify any and all private and 
VA physicians who may have treated the 
veteran, and any and all medical 
facilities at which he obtained that 
treatment.  The RO should procure duly 
executed authorization for the release of 
private medical records, where 
appropriate.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran, 
particularly for any hypertension or heart 
and circulatory conditions, any 
neuropsychiatric condition, and his 
service-connected gunshot wound residuals.  
The RO should ensure that it has obtained 
all existing treatment records of which it 
has knowledge-including, but not limited 
to, records of treatment accorded him at 
St. Dominic-Jackson Memorial Hospital, 
King's Daughter's Hospital, in Brookhaven, 
Mississippi, and Moak-Massengill Clinic in 
Brookhaven, Mississippi and by Drs. 
Massengill, Frank, Neal, Jr., Edward S. 
Moak, and Joe S. Moak.  The RO should 
request that Drs. Moak search for any 
stored records concerning the veteran 
dated from 1946 through 1957.  The RO 
should also ensure it has obtained any and 
all records of treatment accorded the 
veteran by any VA facility and/or health 
care provider.

3.  The RO should give Dr. Neal, Jr. and 
Dr. Edward Moak the opportunity to clarify 
and/or amplify their opinions concerning 
veteran.

4.  The RO is requested to conduct any 
appropriate follow-up, including to obtain 
additional medical evidence indicated and 
to procure further medical opinion(s), 
where appropriate.

5.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully implemented 
and completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


